Citation Nr: 1031973	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-28 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, 
claimed as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied the Veteran's claim for 
entitlement to service connection for coronary artery disease, 
post myocardial infarction and abdominal aneurysm (claimed as a 
heart condition).

In March 2007, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  A copy of this transcript is associated with the 
record.

In October 2007, the Board, inter alia, remanded this claim to 
the RO for additional development.  The case has been returned to 
the Board for further appellate consideration.

The Board notes that additional documents were submitted after 
the issuance of the October 2009 supplemental statement of the 
case.  The submission of such evidence was accompanied by a 
waiver of RO consideration dated May 2010.  
38 C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

1.  The Veteran was granted service connection for PTSD as of 
June 11, 2007.

2.  There is competent and credible evidence that the Veteran's 
service-connected PTSD aggravated his cardiovascular disorder.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, his 
cardiovascular disorder is aggravated by his service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & West 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Letters dated December 2003, February 2006, and January 2008, 
provided to the Veteran before the March 2004 rating decision, 
the January 2007 supplemental statement of the case, and the 
October 2009 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159, since they informed the Veteran of what evidence 
was needed to establish his claim, what VA would do and had done, 
and what evidence he should provide.  The letters also informed 
the Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in January 2008.  In this regard, after initially 
providing VA notice, followed by subsequent Dingess notice in 
January 2008, the RO readjudicated the claim in a supplemental 
statement of the case in October 2009.  Thus, the timing defect 
in the notice has been rectified.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC).  In addition, 
the Veteran has never alleged how a timing error prevented him 
from meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 
S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in October 2007, 
instructed the AOJ to provide the Veteran with notice consistent 
with Dingess, 19 Vet. App. 473 (2006); obtain the Veteran's 
Social Security Administration (SSA) records and other relevant 
medical records; provide the Veteran with a VA Compensation and 
Pension (C&P) examination; and, if its determination remained 
unfavorable to the Veteran, issue a new supplemental statement of 
the case.  The Board finds that the AOJ has complied with those 
instructions.  It provided the Veteran with notice consistent 
with Dingess in January 2008; obtained the Veteran's SSA records 
and other relevant medical records; provided the Veteran with a 
VA C&P examination in September 2008, with addenda dated June 
2009 and August 2009; and issued a new supplemental statement of 
the case in October 2009.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records, VA 
treatment records, SSA records, and available private treatment 
records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection, to Include 
on a Secondary Basis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38
C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
cardiovascular-renal disease.)  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 148, 
158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence is 
required to associate the claimed disability with the service-
connected disability).  In short, in order to establish 
entitlement to service connection on this secondary basis, there 
must be (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the current disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  

The Board notes that the provisions of 38 C.F.R. § 3.310 have 
been amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the comments 
to the regulation that the changes were intended to place a 
burden on the Veteran to establish a pre-aggravation baseline 
level of disability for the nonservice-connected disability 
before an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's 
claims were pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in effect 
before the change, which clearly favors the claimant.

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. Principi, 
357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The threshold criterion for service connection, on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).

Analysis: Service Connection for a Cardiovascular Disorder, 
Claimed as Secondary to PTSD

The Veteran contends in his November 2003 claim that his "PTSD 
has caused extreme stress on my heart."  In his September 2005 
substantive appeal, the Veteran again asserted that his PTSD had 
caused his coronary artery disease.  In a January 2007 letter, 
the Veteran attributed his "two major heart attacks" to his 
PTSD.  The Veteran asserted in a July 2008 letter that he 
"should be awarded service connection for the cardio-vascular 
disorder, secondary to the PTSD," based on the available medical 
evidence.

At his March 2007 hearing before the Board, the Veteran reported 
that he first had heart problems in 1979.  Id. at p. 14.  He also 
stated that a VA psychiatrist related his heart disorder to his 
in-service stressors.  Id. at pp. 14-15.

The Veteran's service treatment records show no complaints, 
diagnosis, or treatment of any cardiovascular disorder in 
service.  A clinician found his heart and vascular system to be 
normal on clinical evaluation in March 1961, May 1966, and April 
1969.

Following service, the Veteran has multiple diagnoses of a 
cardiovascular disorder.  The Veteran underwent a cardiac 
catheterization in late January and early February 1985.  In July 
1995, he underwent a coronary angioplasty of the left anterior 
descending coronary artery.

The Veteran's March 2003 SSA records show that he has had 
ischemic heart disease since September 1998.

A private physician, K.W. Konrad, Ph.D., M.D., diagnosed the 
Veteran with coronary artery disease (CAD) and chest pain in 
February 2002.  Another private physician, R.H. Williams, M.D., 
diagnosed the Veteran with "coronary heart disease" in May 
2002.

In March 2002, a VA clinician noted that the Veteran had a 
history of three myocardial infarctions (heart attacks), most 
recently in 1995.  She diagnosed the Veteran with coronary artery 
disease.

A physician filled out a form in November 2005 in which he listed 
the Veteran's coronary artery disease as being among the 
disorders which were attributable to his service.  The physician 
did not include any rationale to accompany his conclusion.

VA provided the Veteran with a C&P examination of his heart in 
September 2008.  The VA examiner noted that he had reviewed the 
claims file extensively.  The VA examiner noted that the Veteran 
had experienced an ST elevation myocardial infarction and was 
found to have severe 3-vessel coronary artery disease and a large 
Abdominal Aortic Aneurysm (AAA) in September 2004.  He further 
noted that catherization studies revealed a large AAA and iliac 
artery occlusive disease, as a result of which the Veteran 
previously undergone a 4-vessel coronary artery bypass graft 
(CABG), and, six months later, an elective open aneurysm repair.  
The VA examiner opined that the Veteran's "Coronary Artery 
Disease was aggravated by PTSD."  The VA examiner explained that 
the Veteran had multiple etiologies for his coronary artery 
disease, including tobacco use, cocaine use, hypertension, 
hyperlipidemia, male gender, age, and stress; he further found 
that the Veteran's stress was due to his bipolar disorder, 
personality disorder, polysubsatnce abuse, and economic stress.  
The VA examiner explained that "[h]owever, it is also abundantly 
clear that [the Veteran] did undergo experiences in the military 
in 1966-1969 that led to a real condition of PTSD.  His PTSD also 
contributes to his stress.  [The Veteran's] PTSD has been present 
for a number of years before his cardiac disease manifested and 
based on the temporal relationship and sev[er]ity of the PTSD the 
PTSD definitely was, and is, an aggravating factor in the 
development of his coronary artery disease."

In a June 2009 addendum, the VA examiner further opined that the 
Veteran's Abdominal Aortic Aneurysm was permanently aggravated by 
his PTSD.  The VA examiner explained that "The Veteran's AAA 
measured 4.2 cm [centimeters] in the months prior to his surgery.  
The baseline manifestations of the Veteran's AAA cond[i]tion was 
a AAA that measured 3.6 cm.  The increased manifestation of the 
Veteran's AAA cond[i]tion was an AAA that measured 4.2 [cm] and 
was proximately due to the [service-connected] PTSD.  The 
Veteran's Abdominal Aortic Aneurysm was aggravated to a degree 
beyond the natural progression of the disease."  The VA examiner 
further found that the Veteran's PTSD was responsible for 1/7 of 
the size of the Abdominal Aortic Aneurysm.

The VA examiner provided a second addendum in August 2009.  He 
restated his opinion that "The Veteran's current heart condition 
is caused by [his] PTSD to some degree.  The Veteran's current 
heart condition is caused by a[r]throsclerosis which is caused by 
the Veteran's MULTIPLE risk factors, that include: Hypertension, 
Hyperlipid[e]mia, Cocaine use, tobacco use, male gender, age, 
Stress from [non-service connected] Bipolar disorder, and PTSD.  
It is my opinion that PTSD contributes 10% to his current heart 
condition."  The VA examiner referred to his prior evaluations 
for his medical rationale.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical findings constitute competent medical evidence.

In order for a VA examination to be considered adequate in a case 
of service connection, the VA examiner must either provide an 
etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  In this case, the VA examiner provided an 
etiological opinion that the Veteran's CAD and AAA are aggravated 
by his service-connected PTSD.  The VA examiner based his medical 
opinion on the relationship between stress and CAD, and on 
baseline and later measurements of the Veteran's AAA.  The Board 
further notes that the VA examiner extensively considered the 
Veteran's medical records and history in his reports.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  Consequently, his report and addenda are 
deemed adequate.

The Board notes that two pages from the Merck Manual have been 
added to the Veteran's claims file.  Highlighted sections of 
those pages indicate that repetitive use of "cocaine....produces 
toxic effects, such as tachycardia, hypertension, mydriasis, 
muscle twitching, sleeplessness, and extreme 
nervousness....Repeatedly smoking volatile crack cocaine in high 
doses can have serious toxic cardiovascular and behavioral 
consequences."  Medical treatise evidence, however, can provide 
important support when combined with an opinion of a medical 
professional. Mattern v. West, 12 Vet. App. 222, 228 (1999).  But 
that is not the case here.  Thus, the Board concludes that this 
information is insufficient to establish a medical nexus opinion.

The Board notes that it would be reversible error for VA to 
substitute its own conclusions regarding the effect of the 
Veteran's cocaine use for those of the qualified VA examiner.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).




Furthermore, provisions regarding the loss of eligibility for 
service connection due to willful misconduct by a Veteran do not 
apply in this case.  Pursuant to 38 C.F.R. § 3.301(c)(3), organic 
diseases and disabilities which are a secondary result of the 
chronic use of drugs and infections coinciding with the injection 
of drugs will not be considered of willful misconduct origin.  
Because the VA examiner has opined that the Veteran's organic 
diseases-namely, coronary artery disease and abdominal aortic 
aneurysm-are a secondary result of both cocaine use and service-
connected PTSD, those conditions will be not considered of 
willful misconduct origin.  38 C.F.R. § 3.301(c)(3).

Where, as here, there is competent medical evidence showing that 
the Veteran's service-connected PTSD has aggravated his 
cardiovascular disorder, and no competent medical evidence to the 
contrary is of record, the Board may not seek out a medical 
opinion to the contrary.  Mariano v. Principi, 17 Vet. App. 305 
(2003).  In light of the current evidence of record, service 
connection is warranted for the Veteran's cardiovascular 
disorder, as secondary to his service-connected PTSD.

The preponderance of the evidence must be against the claim for 
benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the evidence of record, including the VA examiner's 
conclusions that the Veteran's service-connected PTSD has 
aggravated both his coronary artery disease and his abdominal 
aortic aneurysm, provides sufficient probative evidence on which 
to grant the Veteran's claim.  38 C.F.R. § 3.102.  Accordingly, 
service connection for a cardiovascular disorder, as secondary to 
the Veteran's service-connected PTSD, is granted.

However, the Board notes that the precise nature and extent of 
his now 
service- connected cardiovascular disorder is not before the 
Board at this time.  Only when the RO rates the cardiovascular 
disorder will this become a pertinent consideration.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).




ORDER

Service connection for a cardiovascular disorder, as secondary to 
service-connected PTSD, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


